WRITER'S DIRECT DIAL (202) 661-7150 November 15, 2011 Via Edgar U.S. Securities and Exchange Commission Division of Corporation Finance One Station Place treet, N.E. Washington, D.C. 20549 Attention: Loan Lauren P. Nguyen Special Counsel Re: Euroseas Ltd. Amendment No. 1 to Registration Statement on Form F-3 File No. 333-177014 Dear Ms. Nguyen: Reference is made to the registration statement on Form F-3 (File No. 333-177014) of Euroseas Ltd. (the "Company") that was filed with the U.S. Securities and Exchange Commission (the "Commission") on EDGAR on September 27, 2011 (the "Registration Statement").By letter dated October 24, 2011 (the "Comment Letter"), the Staff of the Commission (the "Staff") provided the Company with its comments regarding the Registration Statement and the prospectus included therein. In response to the Staff's comments included in the Comment Letter, the Company has amended the Registration Statement and filed Amendment No. 1 to the Registration Statement on November 15, 2011 (the "Amended Registration Statement").The following numbered paragraphs of this letter correspond to the numbered paragraphs of the Comment Letter. 1. Please provide us your analysis as to why you are eligible to register this transaction on Form F-3.As part of your analysis, please explain, as applicable, why any significant shareholders should not be considered affiliates for the purpose of General Instruction I.B.1 on Form F-3.We note for example that page 73 of the Form 20-F filed on May 27, 2011 lists beneficial ownership held by all directors and officers and 5% owners as 49.4% of voting stock as of May 25, 2011. U.S. Securities and Exchange Commission November 15, 2011
